Citation Nr: 0022233	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Albuquerque, New 
Mexico, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine, post-
traumatic degenerative changes of the thoracic spine, and 
degenerative arthritis of both knees were originally among 
the issues included in the September 1995 Statement of the 
Case.  Entitlement to service connection for these 
disabilities was granted in a rating decision dated May 2000.  
This is considered a full grant of the benefits sought on 
appeal, and these issues are no longer on appeal to the 
Board.

The record indicates that the veteran was scheduled to appear 
at a hearing before a member of the Board in Washington, 
D.C., on August 10, 2000.  He failed to report for this 
hearing.  Therefore, the Board will proceed with review of 
his claim.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of an acquired 
psychiatric disability in service or within one year of 
discharge from service.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for an acquired psychiatric 
disability is plausible.



CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a psychiatric 
disability as a result of a beating he received during active 
service.  He states that he was beaten and left for dead 
after attending a dance.  The veteran argues that this 
beating caused psychological trauma which developed into a 
chronic psychiatric disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  If a psychosis 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the veteran's service medical records shows that 
he was treated for contusions received in a fight in January 
1960.  

Additional records from January 1960 indicate that the 
veteran was afforded a psychiatric evaluation to determine 
his mental responsibility, his ability to distinguish between 
right and wrong, and his ability to adhere to the right.  He 
gave no history of past or present mental symptoms.  It was 
concluded on the basis of the interview that the veteran was 
mentally responsible, and fully able to determine right from 
wrong and adhere to the right.  The examiner stated that 
there was no evidence of physical or mental disability.  

The March 1960 discharge examination indicates that the 
psychiatric examination was normal.  The Report of Medical 
History obtained at that time indicated that the veteran 
answered "yes" to a history of depression or excessive 
worry.  The physician's summary indicated that this referred 
to the veteran's worry about his home situation.  

The postservice medical records are negative for evidence of 
a psychiatric disability within the first year after 
discharge from active service.  

The veteran was afforded a VA post-traumatic stress disorder 
(PTSD) examination in November 1994.  His military history 
was noted, including the report of a beating in service.  
Following the examination, the examiner stated that there was 
no diagnosis.  The examiner noted in summary that the veteran 
did not seem to believe that he had any psychiatric 
disability.  The examiner stated that if the veteran had any 
psychiatric problems, they were probably minimal at best.  

The Board finds that the veteran has failed to submit 
evidence of a well grounded claim for entitlement to service 
connection for an acquired psychiatric disability.  The 
service medical records confirm that the veteran sustained a 
beating in service.  However, these records also show that 
the veteran was afforded a psychiatric examination in January 
1960, which was normal.  There is no other evidence of 
psychiatric treatment, and the March 1960 separation 
examination was normal.  In addition, the veteran has not 
submitted any evidence to indicate that he has a current 
diagnosis of a psychiatric disability.  The November 1994 VA 
examiner did not enter a diagnosis.  Therefore, as the 
veteran has not submitted any evidence of a psychiatric 
disability during active service, and as he has not submitted 
any evidence of a current diagnosis of a psychiatric 
disability, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


